Citation Nr: 1031245	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-34 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
from stress fractures of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for residuals 
from stress fractures of the left tibial plateau.

3.  Entitlement to a rating in excess of 10 percent for residuals 
from stress fractures of the right tibial plateau.

4.  Entitlement to a rating in excess of 10 percent for residuals 
from stress fractures of the left hip/pelvis.

5.  Entitlement to a rating in excess of 10 percent for residuals 
from stress fractures of the right hip/pelvis.

6.  Entitlement to service connection for migraine headaches.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2003 to December 
2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran's original claim was previously 
remanded to the RO via the Appeals Management Center (AMC) for 
further development per a Board decision dated October 2008.  The 
Board has reviewed the record and finds that there was 
substantial compliance with that remand.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 22, 2007, the Veteran has no more than 
moderate limitation of motion of the right ankle, without 
ankylosis or instability.

2.  From January 22, 2007, the Veteran has no more than marked 
limitation of motion of the right ankle, without ankylosis or 
instability.  

3.  Throughout the rating period on appeal, the Veteran's 
residuals of a stress fracture to the left tibial plateau results 
in flexion ranging from 70 to 130 degrees and full extension.

4.  Throughout the rating period on appeal, the Veteran's 
residuals of a stress fracture to the right tibial plateau 
results in flexion ranging from 70 to 130 degrees and full 
extension. 

5.  Throughout the rating period on appeal, the Veteran's 
residuals of a stress fracture to the left hip/pelvis results in 
flexion ranging from 90 to 120 degrees and abduction ranging from 
10 to 20 degrees.  There was no evidence of malunion with a 
moderate knee or hip disability.

6.  Throughout the rating period on appeal, the Veteran's 
residuals of a stress fracture to the right hip/pelvis results in 
flexion ranging from 90 to 120 degrees and abduction ranging from 
10 to 20 degrees.  There was no evidence of malunion with a 
moderate knee or hip disability.

7.  The Veteran has a headache disorder that is not related to 
her active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of stress fractures to the right ankle, prior to 
January 22, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5015, 5271 (2009).

2.  From January 22, 2007, the criteria for a 20 percent rating, 
but no higher, for residuals of stress fractures of the right 
ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5015, 5271 (2009).

3.  The criteria for a rating in excess of 10 percent for 
residuals of stress fractures to the left tibial plateau have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5015, 
5260, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for 
residuals of stress fractures to the right tibial plateau have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5015, 5260, 5261 (2009).

5.  The criteria for a rating in excess of 10 percent for 
residuals of stress fractures to the left hip/pelvis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5015, 
5260, 5255 (2009).

6.  The criteria for a rating in excess of 10 percent for 
residuals of stress fractures to the right hip/pelvis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5015, 
5260, 5255 (2009).

7.  A headache disorder was not incurred in, or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided VCAA notice by 
letter mailed in March 2006, prior to the initial adjudication of 
the claim.  In a separate communication sent that same month, the 
Veteran was provided with notice with respect to the disability 
rating or effective date element of his claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, the Veteran's service treatment records and 
pertinent post-service treatment records have been obtained.  
Also, adequate VA examinations were provided.  The Veteran has 
not identified any outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that the VA has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.

I. Increased ratings 

A.	 Background
 
By a rating decision dated March 2004, the RO granted service 
connection for stress fractures of the right ankle, bilateral 
tibial plateau and pelvis (bundled together as one disability), 
and a noncompensable evaluation was assigned, effective December 
11, 2003.  In February 2006, the Veteran submitted a claim for an 
increased rating.  A May 2006 rating decision continued the 
Veteran's noncompensable rating and the Veteran appealed that 
determination.  A May 2007 rating decision granted an increased 
rating of 10 percent effective February 28, 2006.  Finally, a 
December 2009 rating decision granted five separate 10 percent 
ratings for residuals of stress fractures of the right ankle, the 
left tibial plateau, the right tibial plateau, the left 
pelvis/hip, and the right pelvis/hip, effective from February 28, 
2006.

A February 2006 VA treatment record noted complaints of bilateral 
hip pain.  Examination showed tenderness over the left sacroiliac 
joint but straight leg raising was negative and strength reflexes 
were normal.  X-rays were negative.  An assessment of bilateral 
hip pain was provided.

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted a history of stress fractures of the tibial 
plateau, pelvis, and right ankle.  The Veteran complained of pain 
in the areas in question, which she described as 8 out of 10 in 
intensity and "unrelenting" in duration.  She denied stiffness, 
swelling, heat, redness, instability, or locking.  Aggravating 
factors were prolonged standing, lifting, bending and weather 
change.  

Objectively, the Veteran had right ankle dorsiflexion to 10 
degrees and plantar flexion to 40 degrees.  There was pain on the 
end range of motion and diffuse tenderness over the right ankle.  
Repetitive motion did not decrease range of motion or increase in 
pain.  

Examination of the bilateral knees showed full extension and 
flexion to 130 degrees bilaterally.  There was no pain on 
repetitive motion.  Lachmans, anterior and posterior drawer tests 
were normal and McMurrays was negative.  Knees were diffusely 
tender.  

Examination of the pelvis revealed flexion to 120 degrees 
bilaterally and extension to 30 degrees bilaterally, both without 
pain.  Repetitive motion did not decrease range of motion or 
change the level of pain.  There was no pain on internal or 
external rotation bilaterally, and the trochanter was not tender 
and there was no other tenderness in the pelvis.  

There was no evidence of joint warmth, effusion, erythema, or 
ligamentous laxity in any of the joints in question.  The 
examiner noted that in all joints in question, range of motion 
was not limited by pain, fatigue, weakness, or lack of endurance.  
X-rays of the bilateral hips, bilateral knees including the 
tibial plateau, pelvis, and right ankle were normal.  The 
examiner provided a diagnosis of healed stress fractures of the 
hip, bilateral knees, and right ankle.  

An April 2006 VA treatment report noted complaints of bilateral 
hip pain, bilateral lower leg pain, and bilateral ankle pain.  
The Veteran reported continued symptoms of pain going from her 
hips to her ankles, which occurred with prolonged standing.  A 
diagnosis of a history of stress fractures was provided.  A June 
2006 VA treatment record referenced a May 2006 bone scan showing 
inflammation of the shins and lower femur.  VA treatment records 
dated August 2006 noted continued complaints of leg and pelvic 
pain.  

The Veteran was afforded another VA examination in January 2007.  
She reported constant pain in the pelvis, legs and right ankle.  
The Veteran denied weakness, stiffness, swelling, heat, redness, 
drainage, instability, locking or abnormal motion.  She was 
treated with medications with poor response.  The examiner stated 
that the Veteran had no constitutional symptoms of bone disease.  
Examination noted no evidence of deformity, angulation, false 
motion, shortening or intraarticular involvement of the hips, 
tibial plateaus or the right ankle.  There was no evidence of 
malunion, nonunion, loose motion or false joint.  There was 
tenderness throughout the locations without drainage, edema, 
weakness, redness, or heat.  The Veteran had painful motion 
throughout.  There were no callosities, breakdown or unusual shoe 
pattern wear, and there was no ankylosis.  A diagnosis of stress 
fractures of the tibial plateaus, right ankle, and pelvis.

A separate January 2007 VA examination of the joints noted that 
the Veteran complained of pain that had increased in severity, 
frequency, and duration in both hips, which render her unable to 
perform her work duties.  Range of motion testing of the hips 
revealed extension from 0 to 4 degrees bilaterally, flexion to 90 
degrees bilaterally, abduction to 10 degrees bilaterally, 
adduction to 4 degrees bilaterally, internal rotation to 8 
degrees, bilaterally, and external rotation with pain to 8 
degrees bilaterally.  There was pain on all ranges of motion and 
motion was not additionally limited following repetitive use.  
However the examiner noted bilateral trochanter tenderness. 

Range of motion testing of the right ankle revealed dorsiflexion 
to 0 degrees midline with pain, and plantar flexion to 40 
degrees.  Range of motion was additionally limited with 
repetitive use due to pain, resulting in a 12 degrees further 
reduction in dorsiflexion to midline.  There was tenderness to 
palpation throughout.  Stability and strength were normal.  

Range of motion testing of the bilateral knees revealed flexion 
to 70 degrees with pain and extension to 0 degrees midline.  The 
knees were stable with anterior, posterior, varus-valgus, and 
lachman's testing.  McMurray's was negative and there was no 
edema.  Diagnoses of stress fractures of the pelvic/hips, right 
ankle, and bilateral tibial plateaus were provided.

VA treatment records dated March 2007 showed continued complaints 
of pain in the lower pelvis when sitting.  It was noted that a 
bone density test revealed osteopenia.  A March 2008 treatment 
record noted complaints of pain in both legs from the mid thigh 
to the ankle.  The Veteran reported symptoms of aching, 
tightness, and sporadic cramping with no edema.  Examination 
noted that the tibia was very tender to palpation along the 
posterior calf.

The Veteran was afforded a final VA examination in December 2008.  
At that time, she stated that as a result of stress fractures, 
she was having increased pain, decreasing mobility and range of 
motion of both knees due to injuries.  The Veteran reported 
constant moderate pain with intermittent swelling, instability, 
and locking.  Range of motion testing of the knees revealed 
extension to 0 degrees and flexion to 130 degrees with pain.  
Knees were stable but had a positive grade II moderate crepitus.  
Range of motion testing of the bilateral hips revealed abduction 
and adduction to 20 degrees with pain, internal and external 
rotation to 10 degrees with pain, and extension to 10 degrees 
with pain.  There was bilateral trochanteric tenderness to 
palpation.  Range of motion testing of the right ankle revealed 
dorsiflexion of -10 degrees with pain, plantar flexion to 10-20 
degrees, with pain, and inversion and eversion to 10 degrees with 
pain.  Range of motion for each joint was not additionally 
limited following repetitive use.  The examiner provided 
diagnoses of bilateral moderate chondromalacia of the knees 
related to stress fracture; bilateral chronic bursitis of the 
hips; and recurrent ankle sprains.  

VA treatment records dated February to July 2009 reflected 
continued complaints of pain in the right ankle, bilateral legs, 
and hips.  A July 2009 treatment examination of the right ankle 
showed no soft tissue swelling, negative drawer test, and good 
flexion and extension.  

B.	Legal Criteria

The present appeal involves the Veteran's claim that the severity 
of her service-connected stress fractures of the right ankle, 
bilateral tibial plateau, and bilateral hips/pelvis warrant a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

1.	Entitlement to a rating in excess of 10 percent for 
residuals of stress fractures of the right ankle

Throughout the rating period on appeal, the Veteran has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5015-5271, at 
10 percent for benign new growths of bones.  Diagnostic Code 5015 
directs that diseases under this Diagnostic Code should be rated 
on limitation of motion of the affected parts, as degenerative 
arthritis.  Limitation of motion of the ankle is rated under 
Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for 
moderate limitation of ankle motion, and a 20 percent rating is 
warranted for marked limitation of ankle motion.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  
 
Again, a VA examination in April 2006 showed right ankle 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees, 
with no additional limitation with repetitive movement due to 
factors such as pain, weakness, or fatigability.  X-rays were 
normal and there was no evidence of ankylosis, effusion, 
instability, or ligamentous laxity.  As such, the Board finds 
that prior to January 2007, there is no evidence of marked 
limitation of motion, and a higher rating of 20 percent is not 
warranted for the right ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

However,  the January 2007 VA examination revealed dorsal flexion 
to 0 degrees and plantar flexion to 40 degrees with pain 
resulting in a further loss of 12 degrees of dorsiflexion on 
repetitive motion.  The ankle was tender throughout.  The 
December 2008 VA examination showed dorsiflexion to -10 degrees 
with pain and plantar flexion from 10-20 degrees with pain with 
no additional limitation of motion on repetitive testing.  
Overall, the right ankle was stable, with no evidence of 
instability, effusion, crepitus, or ligamentous laxity.  Given 
these findings, and considering the Veteran's credible complaints 
of pain, the Board finds that a higher rating of 20 percent for 
marked limitation of motion of the right ankle is warranted from 
January 22, 2007.

As, there is no evidence of ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, or malunion of os calcis or 
astragalus, higher ratings are not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, or 5273.)

The Board is aware of the Veteran's complaints of pain in her 
right ankle.  However, as noted above, there is no objective 
evidence that pain on use of the joint results in limitation of 
motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Veteran's current evaluations of her stress 
fractures of the right ankle disability as noted herein address 
any the Deluca concerns of pain, fatigability, weakness, and 
incoordination.

2.	Entitlement to a rating in excess of 10 percent for 
residuals of stress fractures of the left and right 
tibial plateau

Throughout the rating period on appeal, the Veteran has been in 
receipt of separate 10 percent evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015-5260, for benign new growths of 
bones of both the left and right tibial plateaus.  Diagnostic 
Code 5015 directs that diseases under this Diagnostic Code should 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Limitation of motion of the leg is rated 
under Diagnostic Codes 5260 and 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 degrees, 
and a 30 percent rating is warranted flexion limited to 15 
degrees.  In this case, the evidence shows flexion ranging from 
70 to 130 degrees in the right leg.  As there is no evidence of 
flexion limited to 30 degrees, a rating in excess of 10 percent 
is not warranted for residuals of stress fractures of the right 
tibial plateau.  Likewise, the evidence shows that the Veteran 
had flexion ranging from 70 to 130 degrees in the left leg.  As 
there is no evidence of flexion limited to 30 degrees, a rating 
in excess of 10 percent is not warranted for residuals of stress 
fractures of the left tibial plateau.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
rating is warranted for extension limited to 10 degrees, a 20 
percent rating is warranted for extension limited to 15 degrees, 
a 30 percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension limited 
to 30 degrees, and a 50 percent rating is warranted for extension 
limited to 45 degrees.  

The evidence regarding the right leg shows that the Veteran has 
full extension, and there is no evidence that pain results in 
limitation of motion which would result in a rating in a 
compensable rating.  Therefore, a rating in excess of 10 percent 
is not assignable under diagnostic code 5261 for residuals of 
stress fractures of the right tibial plateau. Similarly, the 
evidence regarding the left leg shows that the Veteran has full 
extension, and there is no evidence that pain results in 
limitation of motion which would result in a rating in a 
compensable rating.  Therefore, a rating in excess of 10 percent 
is not assignable under diagnostic code 5261 for residuals of 
stress fractures of the left tibial plateau.  

Finally, as there is no evidence of any impairment of the tibia 
or fibula, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for residuals of 
stress fractures of the right or left tibial plateau.

The Board is aware of the Veteran's complaints of pain in her 
bilateral legs.  There is, however, no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
Veteran's current evaluations of her stress fractures of the 
bilateral tibial plateau disability as noted herein address any 
the Deluca concerns of pain, fatigability, weakness, and 
incoordination.



3.	 Entitlement to a rating in excess of 10 percent for 
residuals of stress fractures of the left and right 
hips/pelvis

Throughout the rating period on appeal, the Veteran has been in 
receipt of  separate 10 percent ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5015-5255, 10 percent for benign new growths of 
bones of the left and right pelvis/hip.  Diagnostic Code 5015 
directs that diseases under this Diagnostic Code should be rated 
on limitation of motion of the affected parts, as degenerative 
arthritis.  The Veteran is in receipt of separate 10 percent 
ratings for the left and right hip/pelvis under Diagnostic Code 
5255.  

Under Diagnostic Code 5255, a 10 percent rating is warranted for 
impairment of the femur, malunion with slight knee or hip 
disability, a 20 percent rating is warranted for malunion with a 
moderate knee or hip disability, and a 30 percent rating is 
warranted for malunion with marked knee or hip disability.  As 
noted above, there is no evidence of a moderate knee or hip 
disability.  As such, a rating in excess of 10 percent for the 
right hip/pelvis is not warranted.  Similarly a rating in excess 
of 10 percent for the left hip/pelvis is not warranted

Under Diagnostic Code 5252, a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is warranted 
for flexion limited to 30 degrees; a 30 percent rating is 
warranted for flexion limited to 20 degrees, and; a 40 percent 
rating is warranted for flexion limited to 10 degrees.  

The medical evidence showed that the Veteran's flexion in the 
right hip ranged from 90 to 120 degrees.  Thus, there is no 
showing of flexion limited to 30 degrees.  Accordingly, a higher 
rating of 20 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 for residuals of stress fractures of either 
the right hip/pelvis.  Similarly, the medical evidence showed 
that the Veteran's flexion in the left hip ranged from 90 degrees 
to 120 degrees.  Thus, as the medical evidence does not show 
flexion limited to 30 degrees, a higher rating of 20 percent is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5252 for 
residuals of stress fractures of either the left hip/pelvis.

Under Diagnostic Code 5253, impairment of the thigh, a 20 percent 
rating is warranted for limitation of abduction, with motion lost 
beyond 10 degrees.  However, the medical evidence revealed that 
the Veteran did not have limitation of abduction of the thigh 
with motion lost beyond 10 degrees, bilaterally.  Rather the 
medical evidence showed abduction of the right hip ranging from 
10 to 20 degrees and abduction of the left hip ranging from 10 to 
20 degrees.  

Additionally, a higher rating is not warranted under Diagnostic 
Code 5250, for ankylosis of the hip; or under Diagnostic Code 
5254, flail hip joint, as there is no evidence that the Veteran 
has these disorders.

The Board is aware of the Veteran's complaints of pain in her 
hips/pelvis.  There is, however, no objective evidence that pain 
on use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
Veteran's current evaluations of her stress fractures of the 
bilateral hip/pelvis disability as noted herein address any the 
Deluca concerns of pain, fatigability, weakness, and 
incoordination.

4.	Conclusion

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claims for ratings in excess 10 
percent for residuals of stress fractures of the right tibial 
plateau; the left tibial plateau; the right hip/pelvis; the left 
hip/pelvis; and the right ankle prior to January 22, 2007.  In 
making this determination, the Board considered the benefit-of-
the-doubt doctrine but finds that it is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board does find that a rating of 20 percent, but no 
higher, is warranted for residuals of stress fractures of the 
right ankle from January 22, 2007.  




5.	 Extraschedular considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran is currently unemployable due to her service-
connected residuals of stress fractures to the right ankle, 
bilateral tibial plateaus, and bilateral hips/pelvis.  Therefore, 
remand or referral of a claim for a total rating due to 
individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Indeed, VA examination in December 2008 clearly indicated that 
the Veteran was working.  

II.  Service connection- headaches.

The Veteran contends that she had migraine headaches related to 
her active service.  Specifically, she alleges that she developed 
headaches after a gas chamber exercise during active duty.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service treatment records showed a normal examination in October 
2002, upon entrance into active duty.  In August 2003, the 
Veteran was treated for a migraine headache in the forehead.  
Service treatment records are otherwise silent to any treatment 
for any other headaches.  

The first post service-documentation of headaches is shown in an 
April 2006 VA treatment record where the Veteran complained of 
headaches with dizziness, throbbing pain, and some nausea.  The 
Veteran reported self treatment with Tylenol and sleep.  A 
diagnosis of headaches was provided.

August 2006 VA treatment records noted complaints of headaches 
that started suddenly with throbbing pain over the entire head 
and occasional blurred vision.  The Veteran reported no nausea 
but some light sensitivity.  A diagnosis of headaches, suspected 
to be tension-related, was provided. 

The Veteran was afforded a VA examination in January 2007.  At 
that time, she reported having headaches after going through a 
gas chamber in basic training.  She stated that the headaches 
have continued and that they currently occur on a daily basis.  
Headaches had a sudden onset of throbbing stabbing pain over the 
head that is so severe that the Veteran could not function.  
Examination of the cranial nerves showed no abnormality, and 
there was no evidence of any paraspinal, upper trapezius, or 
sternomastoid muscle dysfunction.  A diagnosis of chronic daily 
headaches that did not fit the syndrome of migraine was provided.  
The examiner noted that there was no evidence that the headaches 
were impairing or disabling when the Veteran was on active duty.

Subsequent VA treatment records showed continued complaints of 
headaches with occasional nausea and dizziness, with no vision 
changes. 

In December 2008, the Veteran was afforded another VA 
examination.  The examiner noted that the Veteran complained with 
a headache across the front of her head on one occasion and a 
diagnosis of migraine was provided with no corroboration 
information.  The examiner noted that the Veteran was vague in 
giving a history of headaches but simply called them migraines 
because they give her bad pain.  The Veteran denied any other 
associated symptoms with her headaches and denied that the 
headaches were prostrating.  Physical examination demonstrated no 
abnormalities of mental status, cranial nerves, motor system, or 
reflexes.  The diagnosis was nonmigrainous, nonprostrating 
headaches, occurring with variable frequency.

In February 2009, the December 2008 VA examiner reviewed the 
Veteran's claims file as well as his previous VA examination.  
The examiner found that the Veteran's service treatment records 
showed one occasion in which the Veteran complained of frontal 
head pain in association with an upper respiratory infection.  
While the word migrainous frontal headache was used, there was no 
description, and there was no further treatment or diagnosis of 
headaches while the Veteran served on active duty.  Thus, the 
examiner opined that the Veteran's current headache disorder was 
unrelated to her active military service because there was no 
particular activity in which she engaged that would lend itself 
to the induction of headaches.  Further, the headaches were so 
nonspecific that they were not classifiable.  The examiner noted 
that headaches are the most common clinical disorder encountered, 
and etiologies or related causative factors are many and varied.  
Thus, the examiner concluded that since there was no chronic 
headache condition identified and treated during active duty, the 
Veteran's military service bore no relation to the Veteran's 
headaches.

While the Veteran currently has headaches, there is no indication 
that such current headaches are the result of any incident of 
service.  Service records showed only one acute complaint of 
headaches during active service in August 2003.  The record was 
silent to any complaints of headaches until April 2006, nearly 3 
years after discharge from service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Further, upon examination and subsequent review of the claims 
file, the VA examiner stated that the Veteran had only one 
occasion of treatment for headaches associated with an upper 
respiratory infection during active service and there was no 
indication of any activity in which she engaged during active 
service that would lend itself to the induction of headaches.  
Moreover, her current headache disorder was so nonspecific as to 
not be classifiable.  As such, the examiner opined that as there 
was no chronic headache disorder identified and treated while on 
active duty, the Veteran's military service bore no relation to 
the Veteran's current headaches.  

The Board notes that the Veteran has submitted her own statements 
in support of her claim.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient in a particular 
case is a factual issue to be addressed by the Board.  The Board 
notes that the Veteran would be competent to report that she has 
had headaches since her active service.  However, as noted above, 
service treatment records do not show treatment or diagnosis of 
any chronic headache disorder hip disability during active 
service.  
Moreover, while the Veteran's statements as to continuous 
headache symptoms since service are competent, they are not 
deemed credible here.  Indeed, if she had been experiencing such 
headaches continuously since service, it would be reasonable to 
expect that she would have raised a claim for service connection 
earlier than 2006.  

While the Veteran has asserted that her headaches are due to a 
gas chamber exercise during basic training, there is no competent 
medical evidence showing that the Veteran has a headache disorder 
due to active service.  Accordingly, the claim must be denied.
 
As there is no evidence showing that the Veteran incurred a 
migraine headache disorder during her active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for migraine headaches.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
stress fractures to the right ankle prior to January 22, 2007, is 
denied.

A rating of 20 percent for residuals of stress fractures to the 
right ankle from January 22, 2007, is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of 
stress fractures of the left tibial plateau is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
stress fractures of the right tibial plateau is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
stress fractures of the left hip/pelvis is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
stress fractures of the right hip/pelvis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


